Citation Nr: 0309434	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  01-08 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from August 1945 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that, inter alia, denied the 
veteran's claim for a total rating based on individual 
unemployability due to service-connected disabilities.  


REMAND

In regard to the determination of the veteran's entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities, it is noted that although the 
veteran was afforded a VA arteries and veins examination for 
the purpose of the assessment of his varicose veins lower 
extremity disabilities and their effect upon his 
employability, he has not been afforded a VA psychiatric 
examination for the purpose of the assessment of his service-
connected psychiatric disorder and its effect.  Significantly 
psychiatric symptoms, including depression, had been noted in 
records of treatment conducted immediately prior to the 
filing of the veteran's claim for a total rating.  It is also 
significant to note that although the examiner who conducted 
the March 1999 arteries and veins examination rendered an 
opinion regarding the veteran's unemployability, that opinion 
did not specifically address the question as to whether the 
veteran would be considered unemployable solely as a result 
of all of his service-connected disabilities.  In other 
words, the examiner opined that "it is unlikely that the 
presence of varicose veins is solely responsible for the 
veteran's unemployability," but that opinion did not take 
into consideration the veteran's other service-connected 
disability (psychoneurosis, anxiety), nor did it specifically 
address whether those service-connected disabilities in and 
of themselves could render the veteran unemployable.  

Further, in January 2001, a VA physician submitted a 
statement that reported additional symptomatology (in the 
form of foul odors) resulting from the veteran's service-
connected lower extremity disabilities that had not 
previously been reported.  Given that the veteran has 
reported increased disability since the last VA lower 
extremity examination and that the veteran has not had a 
recent VA psychiatric evaluation for compensation purposes, 
and given also that the history of the effect of all of the 
veteran's service-connected disorders on his employment is 
pertinent to his claim, the Board believes that additional 
examinations are required so that any decision regarding the 
extent of the veteran's disabilities can be a fully informed 
one.  38 U.S.C. § 5103A(d) (West 2002).  

Finally, it is apparent from the January 2001 physician's 
statement noted above, that the veteran is in receipt of 
ongoing treatment for his various disabilities, including his 
service-connected disabilities.  Copies of the veteran's 
treatment records dated subsequent to July 1998 have not been 
associated with the claims file.  The accumulation and review 
of these records are necessary to the determination of 
whether the veteran is rendered unemployable by reason of his 
service-connected disabilities.  

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  Notify the veteran of the information 
and evidence needed to substantiate his 
claim, what part of such evidence the 
Secretary will attempt to obtain on his 
behalf and what part is his 
responsibility to provide.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The notice should 
include informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for his service-connected 
varicose veins disabilities and his 
service-connected psychiatric 
disorder or any residual thereof 
from July 1998 (date of the most 
recent treatment reports of record) 
to the present; and

b.  the names of any VA medical 
facilities at which the veteran 
received treatment or evaluation for 
his service-connected disorders or 
any residual thereof, and the 
approximate dates of such treatment.

2.  Request all private treatment records 
for which the veteran provides releases 
and associate them with the claims file.

3.  Obtain and associate with the claims 
file all VA treatment records for which he 
provides adequate identifying information 
for his varicose veins and psychiatric 
disorders since July 1998.  

4.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, what further 
action will be taken and that he should 
obtain and submit records which VA is 
unable to obtain.  38 U.S.C.A. 
§ 5103A(b)(2). 

5.  The RO should then schedule the veteran 
for appropriate VA examinations of his 
service-connected varicose veins disabilities 
and his service-connected psychiatric 
disorder to determine the severity thereof.  
All indicated tests and studies should be 
performed.  The claims file should be made 
available to the examiners for review of 
pertinent documents.  The examiners should be 
requested to offer opinions as to the degree 
of overall functional impairment the veteran 
experiences which results solely from his 
service-connected varicose veins disabilities 
and his service-connected psychiatric 
disorder, and to offer an opinion as to 
whether it is at least as likely as not that 
he is unable to obtain and maintain 
substantially gainful employment solely as a 
result of his varicose veins disabilities and 
his service-connected psychiatric disorder, 
without regard to his age, and discounting 
the effect on employability of any 
nonservice-connected disorders.  If he is 
found to be unemployable as a result of 
nonservice-connected disorders, the examiner 
should so state, and such disorders should be 
identified.  Complete rationales for all 
opinions expressed must be included in the 
typewritten examination reports.

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full and that all notice and 
development required by the VCAA has been 
accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the reports do not include adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  Readjudicate the veteran's claim of 
entitlement to a total rating based on 
individual unemployability due to service-
connected disabilities with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  

8.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

